DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
This action is in reply to the communication filed on December 17, 2021.
Claims 1 and 22 have been amended and are hereby entered.
Claims 11 – 21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being directed to a non-elected method of producing a textile fabric, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on June 5, 2020.
Claims 1 – 3, 5, 7 – 10, and 22 are currently pending and have been examined. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5, 7-10 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 recites the limitation that all surface fibers or filaments on the exposed surface within the elevated areas protrude above the melted resin. Applicant does not recite any particular portions of the specification or claims as filed for support for this amendment. Paragraphs that disclose the protrusion as it relates to the yarn were found in [0063], [0083], [0091], and [0093]. While the paragraphs disclose that the fibers in the elevated areas are above the melted areas, they do not appear to disclose that all the surface fibers or filaments protrude above the melted resin. Therefore, the amendments do not appear to be supported by the specification as filed and constitute new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites the limitation “wherein surface filaments in the plurality of filaments or surface staple fibers in the plurality of filaments or plurality of staple fibers on the entire exposed surface…” It is unclear how there could be surface staple fibers in the plurality of filaments, as the claim distinguishes between filaments or fibers, and fibers are not filaments.  

Claim Rejections - 35 USC § 102 / § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 22 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Zafiroglu (US20090047465).
As per claim 22, Zafiroglu teaches:
A nonwoven layer formed with a plurality of filaments or a plurality of staple fibers, a plurality of gaps disposed among the filaments or staple fibers ([0051]: “The fibrous outer layer is shown to be formed of individual fibers placed in a nonwoven web.” As the nonwoven web is not a film, it would naturally follow that there are gaps disposed among the individual fibers.)
Melted particle resin from a plurality of particles dispersed in gaps and melted ([0119 – 0121]: teach that a polyamide adhesive particle was deposited onto a web of meltblown polypropylene microfibers. The adhesive melted partially and penetrated the outer fibrous layer.”)
The plurality of particles having a particle melting point lower than the filament melting point or the staple fiber melting point ([0070]: “Fibers of the fibrous outer layer should be of a material that melts at significantly higher temperature than the activation temperature of the adhesive layer.”)
The melted particle resin located in an upper strata of the textile fabric adjacent an entire exposed surface of the nonwoven layer of the textile fabric (As the polyamide adhesive is deposited and then melted, it would naturally follow that the resin would be located in the area of the nonwoven close to the side of the nonwoven fabric the resin was deposited on.)
Wherein surface filaments in the plurality of filaments or surface staple fibers in the plurality of filaments or the plurality of staple fibers on the entire exposed surface of the nonwoven layer are free of melted particle resin ([0055]: “Generally, within elevated areas 4 the outer strata of fibers 3 are substantially free of contact with activated adhesive…. In elevated areas 4, fibers 3 remain largely free of activated adhesive from 

Response to Amendments
Applicant's amendments to the claims, filed December 17, 2021, caused the withdrawal of the rejection of claims 1, 2 and 8 – 10 under 35 U.S.C. 102(a)(1) as anticipated by or alternatively under 35 U.S.C. 103 as obvious over Sadato as set forth in the office action filed November 10, 2021.
Applicant’s amendments to the claims, filed December 17, 2021, caused the withdrawal of the rejection of claim 7 under 35 U.S.C. 103 as obvious over Sadato as set forth in the office action filed November 10, 2021
Applicant’s amendments to the claims, filed December 17, 2021, caused the withdrawal of the rejection of claims 3 and 5 under 35 U.S.C. 103 as obvious over Sadato in view of Shultz as set forth in the office action filed November 10, 2021.

Response to Arguments
Applicant's arguments with respect to claim 22 filed December 17, 2021 have been fully considered but they are not persuasive.
Applicant argues that as claimed, the surface filaments on the entire exposed surface of the nonwoven layer are free of melted particle resin. Examiner respectfully disagrees. The claim 

Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA N CHANDHOK whose telephone number is (571)272-5780.  The examiner can normally be reached on Monday through Friday from 6:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571) 270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PETER Y CHOI/Primary Examiner, Art Unit 1786                                                                                                                                                                                                        



/J.N.C./Examiner, Art Unit 1789